The plaintiff in error was not entitled to two reviews of the same matter by the Supreme Court. On the proceedings bycertiorari, that court reviewed the indictment and bill of exceptions; of course, as the certiorari is always issued before judgment, the errors (if any) arising in the judgment could not have been reviewed. The court *Page 453 
were, therefore, right in confining their attention, under the writ of error, merely to the judgment, having previously reviewed the indictment and bill of exceptions under the certiorari. It cannot be pretended that the Supreme Court erred, in deciding that the judgment pronounced in the Court of Sessions, in pursuance of the directions of the Supreme Court under thecertiorari, was entirely in conformity with the law declaring the punishment for the misdemeanors of which the plaintiff in error was convicted.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 454